Per Curiam,
All of the assignments of error based upon the charge must be dismissed, because the appellant did not except to the charge, *544nor request' that it be reduced to writing and filed, before verdict rendered: Curtis v. Winston, 186 Pa. 492. To the assignments based on the answers to the points and the admission of testimony there is the additional objection that the points and the testimony referred to are not set out in the assignments, as required by rules XV and XVI. As to the eighth assignment, it is sufficient to say, that the refusal to grant a new trial is not ground for reversal unless there be manifest and flagrant abuse of discretion, and that nothing of that kind appears here.
All the assignments of error are dismissed and the judgment is affirmed.